Citation Nr: 1754307	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  09-23 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). on the basis of substitution. 

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss on the basis of substitution. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. N. Nolley Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to May 1971.  He died in August 2010, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In December 2010, the appellant requested substitution for the claims pending at the time of the Veteran's death.  In January 2011, the RO recognized the appellant as a valid substitute claimant.

The appellant testified at a hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of that proceeding is associated with the record.

The merits of the claims for service connection for an acquired psychiatric disorder and an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a December 2003 rating decision, the RO denied service connection for PTSD.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal or submit new and material evidence within the one-year period thereafter.  

2.  The evidence received since the December 2003 rating decision relates to an unestablished fact and raises the reasonable possibility of substantiating the claim for service connection for PTSD.  

3.  During his lifetime, the Veteran had PTSD related to the fear of hostile military or terrorist activity.



CONCLUSIONS OF LAW

1. The December 2003 rating decision that denied the Veteran's claim for service connection for PTSD is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  The evidence received since the December 2003 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C. § 5108 (West 2016); 38 C.F.R. § 3.156 (2017).  

3.  PTSD was incurred in active service. 38 U.S.C. § 1110 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a December 2003 rating decision, the RO denied service connection for PTSD.  In that decision, the RO found that the Veteran's reported stressors were not verifiable and there was no indication that he had engaged in combat with the enemy.  The Veteran was notified of that decision and of his appellate rights, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, the December 2003 rating decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

Effective July 13, 2010, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 75 Fed. Reg. 39843, 39852 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (now codified at 38 C.F.R. § 3.304(f)(3)).  

To reopen a previously denied PTSD claim under the new 38 C.F.R. § 3.304(f)(3), VA will accept a veteran's lay statement regarding an in-service stressor - "fear of hostile military or terrorist activity" - as sufficient to constitute new and material evidence for the purpose of reopening a previously denied claim, if the veteran's record otherwise shows service in a location involving exposure to "hostile military or terrorist activity."  If review of the record discloses a previously submitted lay statement demonstrating "fear of hostile military or terrorist activity," such statement will be sufficient for reopening a claim if the veteran's record otherwise demonstrates service in a location involving exposure to "hostile military or terrorist activity."  VA Training Letter 10-05 (November 15, 2010) (in effect during the course of the current claim).

At the time of the December 2003 rating decision, the evidence of record included the Veteran's DD-214, service treatment records, a VA examination report, VA treatment records, and the Veteran's statements.  His DD-214 showed that he served as a mechanic and received the National Defense Service Medal and the Vietnam Service Medal.  At that time, the Veteran reported that he experienced firefights and constant rocket attacks.  He also reported rounds being fired through the roof of the guard tower when he was on tower duty.  He stated that he was moved to a new hooch, and later that night, five men were killed when his old hooch was demolished.

In June 2007, the Veteran filed a claim to reopen.  He submitted statements reporting stressors that were essentially related to the fear of hostile military or terrorist activity.  There are also September 2003 and January 2010 medical records from the Everett Vet Center noting that the Veteran developed PTSD as a result of war trauma stressors.  Therefore, these statements and medical records are deemed to be sufficient to reopen the claim.  Accordingly, the claim is reopened.

Turning to the underlying merits of the claim, the Board also finds that service connection is warranted for PTSD.

As noted above, the Veteran submitted statements detailing his in-service stressors.  Among those reported stressors, he described firefights and constant rocket attacks in Vietnam.  He also reported that he was transferred to another hooch, and later that night, his previous hooch was demolished.  He also reported that he was exposed to three rounds of fire while completing tower duty.  The Veteran also described an incident involving a pilot who was killed while ejecting a plane, and he stated that multiple commanding officers were shot during his time in Vietnam.  He further reported that he observed caskets and smelled dead bodies when he was on tower duty.  In addition, the Veteran stated that an American soldier shot another American soldier in June or July 1970.  

The Veteran's service personnel records confirm that he participated in counter insurgency operations in Vietnam from December 1969 to April 1970.  
He also submitted medical records supporting his claim that his PTSD was related to war-related stressors.  

The Veteran was afforded a VA examination in October 2003, and the examiner provided a diagnosis of PTSD secondary to the rape of his daughter in 1999.  However, the Board notes that there were symptoms reported prior to 1999.  

On the other hand, a January 2010 opinion from a Vet Center social worker concluded that the Veteran's PTSD was the direct result of Vietnam trauma.  As noted above, the amended regulation specifically states that a VA psychiatrist or psychologist must confirm that the claimed stressor is adequate to support a diagnosis of PTSD when the claim is based on the fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f).   As such, the January 2010 diagnosis based on the amended criteria for PTSD was not rendered by the requisite health care provider, namely a VA psychiatrist or psychologist.

Ordinarily, the Board would find that a VA examination by a VA psychiatrist or psychologist may be needed to determine whether the Veteran has PTSD related to the fear of hostile military or terrorist activity.  However, in this case, such development would be futile.  In light of the Veteran's death, no further examination or testing can be performed, and any medical opinion would be based on the evidence already of record, which includes the opinion of the January 2010 Vet Center social worker.  Thus, in light of these circumstances and resolving any doubt in favor of the appellant, the Board concludes that service connection is warranted for PTSD.

ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened.

Service connection for PTSD is granted on the basis of substitution.


REMAND

At the September 2016 Board hearing, the appellant testified that the Veteran received healthcare at the VA.  She also testified that the Veteran was provided hearing aids.  The electronic claims file does not include VA treatment records related to his hearing loss.  Thus, the AOJ should attempt to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who provided the Veteran treatment for his hearing loss.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraph. 

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


